DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-37, 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 states, “reducing compaction of the substantially undisturbed portion of the soil that is present on opposing sides of the trench by avoiding wheeled contact therewith by the tilling apparatus”.  Although no wheels are shown in the drawings, this is not discussed in the disclosure as to result in reduced compaction on opposing sides of the trench.  The Specification states soil compaction is avoided by reducing repeated passes of farm machinery over the soil (page 2) and does not discuss avoiding wheel contact from the tillage apparatus. Nowhere in the Specification does it discuss 
Regarding claim 39, Applicant claims wherein “the coulter cutter cuts at least one of stubble or vegetation growing on a surface of the soil and deposits the cuttings across the tract of soil intermediate the first and second trenches to be trapped under the second part of granulated soil particles across the tract of soil” however Applicant’s original disclosure does not provide support for such a limitation. It is noted wherein Applicant’s original disclosure only discusses wherein the coulter is provided to “reduce the changes that vegetation will collect around tilling apparatus 110 which could prevent tilling apparatus 110... from working correctly or efficiently thereby resulting in inefficient operation of the tilling apparatus. Thus, coulter cutter 112 reduces the length of vegetation immediately prior to be cultivated by cutting or shredding the vegetation” (see page 15 of Applicant’s specification). As such, the disclosure does not provide support for the limitations where the coulter deposits the cuttings across the tract of soil intermediate the first and second trenches.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, further sets forth an “assembly” comprising “a plurality of rotary discs with a plurality of individual cutters”.  However, claim 40 states the tillage apparatus comprises a shaft and cutters having “a plurality of blades”.  It is unclear if “a plurality of rotary discs” and “a plurality of individual cutters” is in addition or the same as the structure of claim 40, and if the cutters are defining the cutting discs or the blades on the discs. 
Appropriate correction required. 
Claim Interpretation
The term “comminuted” is taken to have the definition of the definition only within the bounds of the specification as set forth at the time of filing: “cutting and working the soil to break up the soil to form small size particles”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 40, 23, 24 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hamm (US 3,388,750)
Regarding claim 40, Hamm teaches a method of reducing compaction of tilled soil, the method comprising: configuring a tilling apparatus (fig. 9) to be towed by a tractor (85), the tilling apparatus cooperative with the tractor such that a substantial entirety of contact between the tilling apparatus and soil to be tilled is achieved without at least one ground wheel attached thereto (fig. 9), the tilling apparatus comprising: a rotatable shaft (53) that is responsive to rotational power provided thereto by the tractor; and a plurality of cutters (50) secured to the rotatable shaft and spaced apart from one another along an axial dimension thereof, wherein each of the cutters defines a plurality of blades (members 51) that are configured to comminute soil through rotational interaction; upon having the tilling apparatus traverse over the soil, the rotational interaction forms a trench (fig. 9) whereby a comminuted portion of the soil forms a first granulated soil part and a second granulated soil part such that the first granulated soil part comprises an aerated array of soil particles within the trench while the second granulated soil part forms a deposited layer of aerated soil particles onto a substantially undisturbed portion of the soil that is present on opposing sides of the trench; and substantially maintaining the first and second granulated soil parts in an aerated granular form while reducing compaction of the substantially undisturbed portion of the soil that is present on opposing sides of the trench by avoiding wheeled contact therewith by the tilling apparatus and (the structure of Hamm is substantially similar to that structure disclosed and claimed by Applicant, and therefore, considered to operate in the manner as claimed).



24. A method according to claim 40 in which the tilling apparatus further includes a movable flap (47) located adjacent a rear of the tilling apparatus in which the flap is movable between a raised position and the lowered position such that when the flap is in the raised position, the comminuted soil formed by the individual cutters are is dispersed substantially as the second granulated soil part, and when the flap is in the lowered position, the comminuted soil is dispersed substantially as the first granulated soil part .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 40, 22-28, 31, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells (US 3,029,879) in view of Hamm.

Wells teaches a ground wheel. However, Hamm teaches a similar device where having no ground wheels is an equivalent embodiment (fig. 1-4 and fig. 9). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to 

22. A method according to claim 40 wherein an assembly defined by the rotatable shaft in conjunction with the plurality of cutters comprises a plurality of rotary discs (65) with a plurality of individual cutters (67) fixedly connected thereto respective.  

23. A method according to claim 40 in which the tilling apparatus further comprises a leveler (89) to at least one of (a) reduce the height of the second granulated soil part and (b) level the depth of the first granulated soil part by adjusting the amount of comminuted portion of the soil between the first granulated soil part and the second granulated soil part.  

24. A method according to claim 40 in which the tilling apparatus further includes a movable flap (89) located adjacent a rear of the tilling apparatus in which the flap is movable between a raised position and the lowered position such that when the flap is in the raised position, the comminuted soil formed by the individual cutters are is dispersed substantially as the second granulated soil part, and when the flap is in the lowered position, the comminuted soil is dispersed substantially as the first granulated soil part .  

Regarding claims 25-28, the functional limitations of the claims in the sense of the resulting outcome of using the device is considered to be met by Wells, Jr as Wells, Jr. discloses tines and a configuration substantially similar to that disclosed and claimed by Applicant and therefore Wells, Jr. is considered to produce a substantially similar outcome to that claimed by Applicant in the same manner as Applicant’s device. of the trench.  

31. A method according to claim 40 in which an alternating array of trenches and undisturbed tracts of land between adjacent trenches is formed by operation of the tilling apparatus (fig.1).  

37. The method according to claim 40, wherein the tilling apparatus is positioned rearwards of the tractor (hitch 106).  

Claims 29, 30 and 32-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,029,879 - Wells, Jr and Hamm as applied above to claim 40.
Regarding claims 29, 30 and 32-35, Wells, Jr. lacks the explicit teaching of the sizes as claimed however it would have been obvious to a person of ordinary skill in the art at the time of the invention to specify the size ranges as claimed as determining an appropriate size for a prior art device based on a desired use appears to be of routine and ordinary skill of a person in the art. Further, it is noted wherein it has been held wherein it is of routine and ordinary skill to change the size of a prior art device.

Regarding claim 36, Wells, Jr. lacks the specific recitation of the speed of the shaft being between 100 to 300 rpm.
As Applicant has not provided criticality for this range of speeds compared other reasonable speeds of operation, it would have been obvious to a person of ordinary skill in the art at the time of the invention to specify wherein the shaft of Wells, Jr. is rotated at a speed falling in the range of 100 - 300rpm as such a determination of speed for use appears to fall within routine experimentation for a person of ordinary skill in the art when determining the manner in which to use the implement of Wells, Jr.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,029,879 - Wells, Jr and Hamm as applied to claim 40 in further view of US 5,524,711 - Harris.
Regarding claim 39, Wells, Jr. as modified lacks the coulter cutter mounted forward of the tilling apparatus.
Harris teaches a similar type of rotary blade tilling apparatus wherein the rotary blades (132) are spaced apart from one another to form individual trenches with intermediate tracts of soil that are undisturbed by the rotary blades (as shown in Figures 1 and 2). Harris goes on to teach wherein it is known to provide a coulter cutter (62) mounted forward of the tilling apparatus to cut roots and other debris (Col. 4 lines 43-50) located forward to the tilling apparatus.

Response to Arguments
Applicant's arguments filed 1/15/20 have been fully considered but they are not persuasive. Amendments to the claims have been rejected as discussed above.  
Applicant’s amendments fail to address the new matter objection of claim 39 in the action mailed 4/16/20. It is repeated herein.
Anticipating the written description rejection of new claim 40, Applicant states “noting that a lack of literal basis in the specification for a negative limitation is not necessarily sufficient to establish a prima facie case for lack of descriptive support.” However, although the negative limitation of, “without at least one ground wheel attached” has support in the drawings filed 10/25/2016, the limitation “reducing compaction of the substantially undisturbed portion of the soil that is present on opposing sides of the trench by avoiding wheeled contact therewith by the tilling apparatus” is conclusory.  The specification does not state the tillage apparatus is void of wheels to avoid soil compaction.  Nowhere in the specification is a wheel configuration discussed. The specification states that the present invention solves the problem of soil compaction due to, “repeated passes of farm machinery towing individual components such as ploughs, cultivators, seeders, and the live over the same ground”. This does not follow that the tillage apparatus was designed to reduce compaction on opposing sides of the trench during use. 
Applicant argues Wells does not concern itself with added weight.  However, such an argument is a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It is further noted Wells as modified teaches the structure as claimed and therefore is assumed to produce a substantially similar outcome.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JESSICA H LUTZ/Examiner, Art Unit 3671